                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


FREDERICK E. JONES,

         Petitioner,

         v.
                                                          Civil Action No. TDC-16-1660
FRANK BISHOP, JR., Warden, and
ATTORNEY GENERAL OF MARYLAND,

         Respondents.




                                  MEMORANDUM OPINION

         Petitioner Frederick E. Jones, an inmate at the Maryland Correctional Training Center in

Hagerstown, Maryland, filed this Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.

S 2254   while he was incarcerated at North Branch Correctional Institution in Hagerstown,

Maryland.     The Petition collaterally attacks Jones's 2006 conviction for attempted first-degree

murder and related offenses in the Circuit Court for Howard County, Maryland. Respondents have

filed a Limited Answer, seeking dismissal of the Petition as time-barred. Jones has filed a Reply.

Having considered the submitted materials, the Court finds that no hearing is necessary. See Rule

8(a), Rules Governing Section 2254 Cases in the United States District Courts; D. Md. Local R.

105.6; Fisher v. Lee, 215 F.3d 438,454-55     (4th Cir. 2000). For the reasons set forth below, the

Petition is DISMISSED as time-barred.

                                         BACKGROUND

         On October 12, 2006, ajury in the Circuit Court for Howard County found Jones guilty of

attempted first-degree murder, first-degree assault, and violating a protective order. On December

13,2006, the Circuit Court sentenced Jones to life imprisonment plus 90 days.
        Jones appealed. On August 22,2008, the Court of Special Appeals of Maryland affirmed

his convictions and sentences in an unreported opinion. Jones v. State, No. 2445 (Md. Ct. Spec.

App. Aug. 22, 2008). The mandate issued on September 22,2008.           Jones did not pursue further

review of this decision in the Court of Appeals of Maryland.      Thus, his judgment of conviction

became final 15 days later on Tuesday, October 7, 2008. See Md. Rule 8-302(a) (West 2018)

(requiring that a certiorari petition be filed in the Court of Appeals no later than 15 days after the

Court of Special Appeals issues its mandate).

        Separately, Jones filed a Motion for Reconsideration of Sentence on February 27, 2007,

which the Circuit Court denied on March 27, 2007. On May 18, 2009 and June 5,2009, Jones

filed two Motions for Reconsideration of Review of Sentence, which were denied on June 17,

2009.

        On October 17,2014, Jones filed a Petition for Post-Conviction Relief in the Circuit Court

for Howard County. The Circuit Court held a hearing on July 1,2015 and denied the Petition on

October 5, 2015. The Court of Special Appeals denied Jones's Application for Leave to Appeal

in an unreported opinion filed on March 22,2016.      Jones v. State, No. 1975 (Md. Ct. Spec. App.

Mar. 22, 2016). The mandate issued on April 25, 2016. Jones filed the instant Petition for federal

habeas relief on May 20,2016.      See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a

prisoner' s submiss~on is deemed to have been filed on the date it was deposited in the prison

mailing system).

                                           DISCUSSION

        Respondents argue in their Limited Answer that the Petition should be dismissed as time-

barred because it was filed after the expiration ofthe one-year limitations period established under

28 U.S.C. ~ 2244(d).    Respondents assert that after Jones's convictions became final on direct



                                                  2
appeal and his motions for reconsideration of his sentence were denied, more than five years passed

before he filed the Petition for Post-Conviction Relief. Specifically, between June 17,2009 and

October 17, 2014, there were no pending state post-conviction               or other collateral review

proceedings.     Respondents also argue that Jones provides no basis for equitable tolling of the

limitations period.

I.       Legal Standard

         A petition for a writ of habeas corpus may be granted only for violations ofthe Constitution

or laws of the United States.       28 U.S.C.   S 2254(a)   (2012).   Such a petition is subject to the

following statutory limitations period:

          (l) A one-year period of limitation shall apply to an application for a writ of habeas
          corpus by a person in custody pursuant to the judgment of a State court. The
          limitation period shall run from the latest of-

                  (A) the date on which the judgment became final by the conclusion
                  of direct review or the expiration of the time for seeking such
                  review;

                  (B) the date on which the impediment to filing an application created
                  by State action in violation of the constitution or laws of the United
                  States is removed, if the applicant was prevented from filing by such
                  State action;

                  (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly
                  recognized by the Supreme Court and made retroactively applicable
                  to cases on collateral review; or

                  (D) the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

Id.   S 2244(d)(l).   This one-year period is, however, tolled while properly filed post-conviction

proceedings are pending, see id.    S 2244( d)(2),   and may be equitably tolled, Harris v. Hutchinson,

209 F.3d 325, 329-30 (4th Cir. 2000).



                                                      3
II.    Timeliness

       The relevant standard for assessing timeliness here is the date on which the judgment

became final by the conclusion of direct review or the expiration of the time for seeking such

review. 28 U.S.C.    S 2244(d)(1)(A).   Jones did not seek further review of the Court of Special

Appeals' denial of his direct appeal. Thus, his judgment of conviction became final for the purpose

of direct appeal on Tuesday, October 7, 2008. See Md. Rule 8-302.        After his final Motion for

Reconsideration of Sentence was denied on June 17,2009, see Mitchell v. Green, _ F.3d_,        2019

WL 1645788, at *6 (4th. Cir. Apr. 17,2019) (holding that a Motion to Reduce Sentence under

Maryland Rule 4-345 tolls the limitations period), more than five years elapsed before he filed his

Petition for Post-Conviction    Relief on October 17, 2014.     Under these facts, the Petition is

untimely.

III.   Equitable Tolling

       Under certain circumstances, the statute of limitations for habeas petitions may be subject

to equitable tolling. See, e.g., Harris, 209 F.3d at 329-30; United States v. Prescott, 221 F.3d 686,

687-88 (4th Cir. 2000). A petitioner seeking equitable tolling must show either that there was

wrongful conduct by the respondent that prevented the petitioner from filing on time, or that there

were "extraordinary circumstances" beyond the petitioner's control or external to the petitioner's

own conduct that prevented timely filing of a petition. Harris, 209 F.3d at 330; Rouse v. Lee, 339

F.3d 238, 246 (4th Cir. 2003) (en bane). The application of equitable tolling must be "guarded

and infrequent" and "reserved for those rare instances where-due       to circumstances external to

the party's own conduct-it     would be unconscionable to enforce the limitation period against the

party and gross injustice would result." Harris, 209 F.3d at 330. Ignorance of the law is not a

basis for equitable tolling. See United States v. Sosa, 364 F.3d 507,512 (4th Cir. 2004).



                                                  4
       Jones, who identifies himself as a native of Trinidad and Tobago, asserts that the Petition

should not be dismissed as time-barred because he cannot read or write English well and was never

offered a translator to explain the law to him. Jones generally claims that he received ineffective

assistance of counsel at every stage of the judicial process and notes that his state post-conviction

counsel argued only the issues presented in the petition he filed with the assistance of his "jail

house lawyer." Reply 1-2, ECF NO.8.

       Circuits are split on whether a petitioner's difficulty with the English language could

provide a basis for equitable tolling of the one-year limitations period. Compare Cobas v. Burgess,

306 F.3d 441, 444 (6th Cir. 2002) ("An inability to speak, write and/or understand English, in and

of itself, does not automatically give a petitioner reasonable cause for failing to know about the

legal requirements for filing his claims."), and Turner v. Johnson, 177 F.3d 390, 392 (5th Cir.

1999) (finding that a petitioner's "illiteracy" did not amount to an extraordinary circum'stance

sufficient to warrant equitable tolling), with Pabon v. Mahanoy, 654 F.3d 385,399-401,401           n.24

(3d Cir. 2011) (holding that a petitioner's inability to read or understand English combined with

the denial of access to translation constituted extraordinary circumstances to trigger equitable

tolling), and Mendoza v. Carey, 449 F.3d 1065, 1069 (9th Cir. 2006) (holding that a lack of access

to Spanish-language legal materials and the assistance of a translator may entitle a petitioner to

equitable tolling).   The United States Court of Appeals for the Fourth Circuit has not ruled

explicitly on whether a petitioner's    inability to read or write English could warrant equitable

tolling, but in Sosa, the Fourth Circuit held that a petitioner's "language difficulties" did not justify

equitable tolling where "the record flatly refutes the argument." Sosa, 364 at 512-13. The record

showed that not only had Sosa stated in his Presentence Investigation report that he considered his

English skills to be "excellent," but the complexity and lucidity of his numerous court filings, all



                                                    5
written in English, foreclosed a finding of a lack of language proficiency that could justify

equitable tolling. Id. at 513.

        Here, the record reveals that language difficulties did not prevent Jones from filing two

post-conviction Motions for Reconsideration to Review Sentence and a timely state Petition for

Post-Conviction      Relief.    These filings, as well as the filings submitted with the Petition,

demonstrate Jones's ability to file his claims by himself or to secure meaningful assistance to do

so. Notably, Jones's Reply to Respondents' Limited Answer is cogent and written in standard

English.   Jones has otherwise provided no details explaining how difficulties with the English

language prevented him from filing the Petition within the one-year limitations period despite his

best efforts. See Diaz v. Kelly, 515 F.3d 149, 154 (2d Cir. 2008) ("[T]he diligence requirement of

equitable tolling imposes on the prisoner a substantial obligation to make all reasonable efforts to

obtain assistance to mitigate his language deficiency.").        The Court therefore finds that Jones has

not satisfied his burden to show that any language challenges posed extraordinary circumstances

warranting equitable tolling of the statutory deadline. See Sosa, 364 at 512-13.

        Jones's broader claim that ineffective assistance of counsel warrants equitable tolling also

fails. Ordinary attorney negligence is insufficient to justify tolling of the limitations period. See

Holland v. Florida, 560 U.S. 631, 652 (2010), see also Hutchinson v. Florida, 677 F.3d 1097,

1100 (11th Cir. 2012) ("If attorney miscalculation, error, or negligence were enough for equitable

tolling, the   9 2244( d) statute   oflimitations would be tolled to the brink of extinction .... "). "[T]o

rise to the level necessary to constitute an 'extraordinary circumstance,' ... attorney negligence

must be so egregious as to amount to an effective abandonment of the attorney-client relationship."

Rivas v. Fischer, 687 F.3d 514, 538 (2d Cir. 2012) (quoting Holland, 560 U.S. at 644). Here,

Jones has alleged no facts to establish such egregious abandonment. Rather, he alleges only a lack



                                                        6
of familiarity with the law and a need for assistance to prepare a habeas petition, constraints that

are shared by most self-represented       habeas petitioners and do not amount to extraordinary

circumstances for equitable tolling. Accordingly, the Court finds no grounds to apply equitable

tolling in this case.

IV.     Certificate of Appealability

        When the district court dismisses or denies a petition for a writ of habeas corpus, an inmate

may appeal the ruling only upon the issuance of a certificate of appealability.              28 U.S.C.

S 2253( c)(1).   A certificate of appealability may issue "only if the applicant has made a substantial

showing of the denial of a constitutional right." Id.     S 2253( c)(2).   When a district court rejects

constitutional claims on the merits, a petitioner satisfies the standard by demonstrating that "jurists

of reason could disagree with the district court's resolution of [the] constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further." Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-EI v. Cockrell, 537 U.S. 322,

327 (2003».      When a petition is denied on procedural grounds, the petitioner meets the standard

with a showing that reasonable jurists "would find it debatable whether the petition states a valid

claim of the denial of a constitutional right" and "whether the district court was correct in its

procedural ruling." Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Jones fails to satisfy

this standard, the Court declines to issue a certificate of appealability. Jones may still request that

the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528,532 (4th Cir. 2003).




                                                    7
                                          CONCLUSION

       For the foregoing reasons, the Petition is DISMISSED as time-barred. The Court declines

to issue a certificate of appealability. A separate Order shall issue.




Date: April 25, 2019
                                               THEODORE D. CHUA
                                               United States District Ju




                                                  8
